22 P.3d 758 (2001)
332 Or. 41
Jennifer MacCRONE, Respondent on Review,
v.
EDWARDS CENTER, INC., an active Oregon non-profit corporation, Petitioner on Review.
(CC 9509-06509; CA A95658; SC S46696)
Supreme Court of Oregon.
April 19, 2001.
I. Franklin Hunsaker, of Bullivant Houser Bailey, A Professional Corporation, Portland, filed the petition for petitioner on review.
Gregory Kafoury and Mark McDougal, of Kafoury & McDougal, Portland, filed the response for respondent on review.
Before CARSON, Chief Justice, and GILLETTE, DURHAM, KULONGOSKI, LEESON, and RIGGS, JJ.[**]

MEMORANDUM OPINION
The petition for review is allowed. The decision of the Court of Appeals is vacated. The case is remanded to the Court of Appeals for further consideration in light of Parrott v. Carr Chevrolet, Inc., 331 Or. 537, 17 P.3d 473 (2001).
NOTES
[**]  De Muniz, J., did not participate in the consideration or decision of this case.